DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 05/13/2022.
Claims 1-20 are pending. Claims 1 and 19 are independent.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Domestic Priority
4.	See ADS for domestic priority details.

Information Disclosure Statement
5.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 05/13/2022.  This IDS has been considered.

Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1, 2, 11, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAKEUCHI (US 2010/0164565 A1).
Regarding independent claim 1, TAKEUCHI teaches a method for operating a memory cell arrangement (method of operating “memory system” Fig. 22. See Fig. 1-Fig. 22 for functionality and associated components), the method comprising: 
providing a set of supply voltages (in context of Fig. 22: e.g. VPP, VREF) to one or more sets of memory cell drivers (see para [0033]-para [0034]: drive word lines. See also e.g. Fig. 10 driver) to write (associated functions for the purpose of writing) one or more memory cells of the memory cell arrangement (para [0078]: e.g. data write and associated functions); 
wherein providing the set of supply voltages comprises: 
ramping a first supply voltage (e.g. Fig. 12: VREF) of the set of supply voltages to a first predefined output voltage level (see Fig. 12: VREF target stable level), and 
ramping a second supply voltage (e.g. Fig. 12: VPP) of the set of supply voltages to a second predefined output voltage level (see Fig. 12: VPP target stable level) dependent upon the first supply voltage (see e.g. Fig. 13 for VREF and VPP dependency), 
the first predefined output voltage level and the second predefined output voltage level defining a first predefined ratio (see e.g. Fig. 12: ratio of VPP magnitude/VREF magnitude at target stable level is large number), 
wherein, during the ramping of the first supply voltage and during the ramping of the second supply voltage (see Fig. 12), 
a first ratio of the first supply voltage to the second supply voltage (Fig. 12: ratio of VPP magnitude/VREF magnitude at ramping stage is smaller number) is substantially equal to or less than the first predefined ratio  (See para [0035]: magnitude relationship among the internally generated voltages during the raising sequence is maintained. See paragraphs 34-46, 51-55, 58, 63-66).
Regarding claim 2, TAKEUCHI teaches the method of claim 1, wherein providing the set of supply voltages further comprises: 
ramping a third supply voltage (see e.g. Fig. 2: Vg) of the set of supply voltages to a third predefined output voltage level (Fig. 2: Vg stable target level) dependent upon the second supply voltage (Fig. 2: VPP. See Fig. 1 for VPP, Vg dependency), 
the second predefined output voltage level and the third predefined output voltage level defining a second predefined ratio (VPP/Vg large number), 
wherein, during the ramping of the second supply voltage (Fig. 2: ramping of VPP) and during the ramping of the third supply voltage (Fig. 2: ramping of vg), a second ratio of the second supply voltage to the third supply voltage (Fig. 2: ratio of VPP/Vg is smaller during ramping) is equal to or less than the second predefined ratio.
Regarding claim 11, TAKEUCHI teaches the method of claim 1, wherein ramping the first supply voltage of the set of supply voltages to the first predefined output voltage level comprises: 
receiving an input voltage (Fig. 1, Fig. 4: sttdx), and controlling a first voltage converter (Fig. 4: 12) to generate the first supply voltage of the set of supply voltages in response to the received input voltage (see Fig. 2 and Fig. 4 for sttdx and VREF dependency); and 
wherein ramping the second supply voltage of the set of supply voltages to the second predefined output voltage level comprises: 
receiving the first supply voltage, and controlling a second voltage converter to generate the second supply voltage of the set of supply voltages in response to the received first supply voltage (see claims 1-2 rejection analysis).
Regarding independent claim 19, TAKEUCHI teaches a method for operating a memory cell arrangement, the method comprising: connecting, via a first memory cell driver, a first supply node to a first control-line of the memory cell arrangement and, via a second memory cell driver, a second supply node to a second control-line of the memory cell arrangement to write one or more memory cells of the memory cell arrangement; and ramping a first supply voltage supplied to the first supply node to a first predefined output voltage level with a first ramp rate and ramping a second supply voltage supplied to the second supply node dependent upon the ramping of the first supply voltage to a second predefined voltage with a second ramp rate to write one or more memory cells of the memory cell arrangement, wherein a ratio of the second ramp rate to the first ramp rate is equal to or less than a ratio of second predefined output voltage level to the first predefined output voltage level.
(see claim 1 rejection analysis)
Regarding claim 20, TAKEUCHI teaches the method of claim 19, wherein the second supply voltage is higher than the first supply voltage, and wherein the second ramp rate is greater than the first ramp rate (see VREF and VPP in Fig. 2 and Fig. 12).


Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 1 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over method claim 20 (and additionally claims 1-19) of U.S. Patent No. US 11,508,428 B2,  in view of TAKEUCHI (US 2010/0164565 A1).
Analysis not shown. 
US 11,508,428 B2 method claim 20 (and additionally claims 1-19) teaches ramp rates of two voltages and the lacking limitations can be combined with TAKEUCHI.






Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
US 2006/133149 A1 :paragraphs [0065] - [0071], [0080] - [0099]; figures 2A, 2B, figures 6-8 applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Allowable Subject Matter
Claims 3-10, 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In addition, any nsdp double patenting rejection must be over-come.
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825